--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made as of
October 28, 2010 (the “Effective Date”), by and among ESSEX PORTFOLIO, L.P., a
California limited partnership (“Borrower”), the lenders which are parties
hereto (collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent under the Credit Agreement (in such capacity,
“Administrative Agent”) and L/C Issuer.


BACKGROUND


A.            Administrative Agent, Lenders, and Borrower entered into that
certain Revolving Credit Agreement, dated as of December 18, 2009 (the “Credit
Agreement”), pursuant to which Lenders agreed to make revolving credit loans to
Borrower in an aggregate outstanding amount of up to Two Hundred Million Dollars
($200,000,000) (the “Credit Line”).


B.             Borrower has requested that Lenders and Administrative Agent
modify the Credit Agreement to, among other things, (i) increase the Credit Line
to the maximum principal amount of Two Hundred Seventy-Five Million Dollars
($275,000,000) (the “Increased Commitment Amount”), (ii) to extend the Original
Maturity Date pursuant to Section 2.9 of the Credit Agreement, (iii) to provide
an additional extension period for the Credit Line, (iv) to increase the
Commitment of certain existing Lenders under the Credit Agreement (collectively,
the “Existing Lenders” and each, an “Existing Lender”) and to add an additional
Lender under the Credit Agreement (the “Additional Lender”).  The Existing
Lenders and the Additional Lender are identified on Exhibit A attached
hereto.  Lenders and Administrative Agent are willing to make such modifications
to the Credit Agreement and to modify certain other provisions of the Credit
Agreement, all on the terms and subject to the conditions herein set forth.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


AGREEMENT


1.             Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.


2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:


(a)           The definition of “Applicable Margin” in Article 1 is hereby
amended and restated to read in full as follows:


““Applicable Margin” means the Applicable LIBOR Margin or the Applicable
Reference Rate Margin determined from the following pricing grid based on the
current published or private ratings of Guarantor’s senior unsecured long term
debt, as provided below:

 
 

--------------------------------------------------------------------------------

 
 
TIER
GUARANTOR’S SENIOR UNSECURED LONG TERM DEBT RATING
APPLICABLE LIBOR  MARGIN (BPS)
FACILITY FEE (BPS PER ANNUM)
APPLICABLE REFERENCE RATE MARGIN (BPS)
I
BBB+ and/or Baal or better
195
25
95
II
BBB and/or Baa2
210
25
110
III
BBB- and/or Baa3
240
25
140
IV
Less than BBB- and/or Baa3
275
25
175



Borrower shall provide to Administrative Agent annually, on or before June 30,
written evidence of the current rating or ratings on Guarantor’s senior
unsecured long term debt by any of Moody’s, S&P and/or Fitch, if such rating
agency has provided to Guarantor a rating on such senior unsecured long term
debt, which evidence shall be reasonably acceptable to Administrative Agent;
provided, that, at a minimum, Guarantor must provide such a rating from either
Moody’s or S&P.  In the event that Guarantor has a rating on its senior
unsecured long term debt provided by (a) both Moody’s and S&P, (b) both Moody’s
and Fitch, (c) both S&P and Fitch, or (d) each of Moody’s, S&P and Fitch, and
there is a difference in rating between such rating agencies, the Applicable
Margin shall be based on the higher rating.  Changes in the Applicable Margin
shall become effective on the first day following the date on which any of
Moody’s, S&P or Fitch that has provided Guarantor a rating on Guarantor’s senior
unsecured long term debt changes such rating.  On the Effective Date, the
Applicable Margin shall be based on Tier III.”


(b)           The definition of “Capitalization Rate” in Article 1 is hereby
amended and restated to read in full as follows:


““Capitalization Rate” means (i) 6.75% from the Effective Date through the
Original Maturity Date and during the First Extension Period (if exercised) and
(ii) 7.00% during the Second Extension Period (if exercised).”


(c)           The following definition of “Limited Residential Real Property” is
hereby added to Article 1 to read in full as follows:


“Limited Residential Real Property” shall mean real property that is either (i)
operated as residential apartments, with more than 20% but less than 30% of
gross revenue generated by non-residential tenants, or (ii) is real property
comprised of residential apartment projects under development, with more than
20% but less than 30% of such development to be intended for occupancy by
non-residential tenants, or in pre-construction phases of the development
process.”


(d)           The definition of “Maximum Commitment Amount” in Article 1 is
hereby amended and restated to read in full as follows:

 
2

--------------------------------------------------------------------------------

 

““Maximum Commitment Amount” means, at any time, an amount equal to Two Hundred
Seventy-Five Million Dollars ($275,000,000), subject to increase pursuant to,
and on the terms and subject to the conditions set forth in, Section 2.17, and
to decrease pursuant to the provisions of Section 2.7.”


(e)           The definition of “Original Maturity Date” in Article 1 is hereby
amended and restated to read in full as follows:


“Original Maturity Date” means December 18, 2011.”


(f)           The definition of “Pro Rata Share” in Article 1 is hereby amended
and restated to read in full as follows:


““Pro Rata Share” means, as to any Lender at any time, the percentage indicated
for such Lender as its “Pro Rata Share” on Schedule 1.1 (expressed as a decimal
rounded to the ninth decimal place), as such percentage may be adjusted from
time to time as a result of an increase in the Maximum Commitment Amount as
provided in Section 2.17, or to account for any assignments of a Lender’s
interest as provided in Section 10.5.”


(g)           Clause (b) of the definition of “Unencumbered Property” in Article
1 is hereby amended and restated to read in full as follows:


“Such real property is either (i) operated as residential apartments, with no
more than 30% of gross revenue generated by non-residential tenants, or (ii) is
real property comprised of residential apartment projects under development,
with no more than 30% of such development to be intended for occupancy by
non-residential tenants, or in pre-construction phases of the development
process; provided that such property under development shall not qualify to be
included as a development property under this clause (ii) on the date that is
the earlier of (A) twelve months following the date that Completion of
Construction on such real property has occurred, or (B) the date that such real
property qualified as an operating residential apartment with a minimum
occupancy of 70% pursuant to the foregoing clause (i) of this paragraph (b) and
paragraph (c) below; and provided, further that, the portion of the Unencumbered
Asset Pool Value attributable to Limited Residential Real Property shall not
exceed ten percent (10%) in the aggregate.”


(h)           The first sentence of Section 2.9(c) is hereby deleted in its
entirety and replaced with the following:


“Borrower shall have paid to Administrative Agent, for the account of the
Lenders, an extension fee equal to (i) twenty basis points (0.20%) multiplied by
the Maximum Commitment Amount on the Original Maturity Date (with respect to the
First Extension Period), and (ii) twenty basis points (0.20%) multiplied by the
Maximum Commitment Amount on the last day of the First Extension Period (with
respect to the Second Extension Period).”

 
3

--------------------------------------------------------------------------------

 

(i)            The following new Section 2.17 is hereby added to the Credit
Agreement:


“Section 2.17.        Increase in Maximum Commitment Amount.


Section 2.17.1.      Request for Increase   Subject to the provisions of Section
2.7, on the terms and subject to the conditions set forth in this Section 2.17,
Borrower shall have (A) a one time right prior to the Original Maturity Date and
(B) a one time right during each of the First Extension Period and the Second
Extension Period, by written notice to Administrative Agent, to request an
increase in the Maximum Commitment Amount by (i) first permitting any Lender to
increase its Commitment (and accordingly increase the Maximum Commitment Amount
by such amount), or (ii) thereafter inviting any Eligible Assignee that has
previously been approved by Administrative Agent in writing to become a Lender
under this Agreement and to provide a commitment to lend hereunder (and
accordingly increase the Maximum Commitment Amount by such amount); provided,
however, that in no event shall such actions cause the Maximum Commitment Amount
to increase above $350,000,000.


Section 2.17.2.       No Lender Consent Required.  Each of the Lenders
acknowledges and agrees that, notwithstanding any contrary provision of Section
10.1, (i) its consent to any such increase in the Maximum Commitment Amount
shall not be required, and (ii) Eligible Assignees may be added to this
Agreement and any Lender may increase its Commitment without the consent or
agreement of the other Lenders (provided, however, that no Lender’s Commitment
may be increased without such Lender’s consent), so long as Administrative Agent
and Borrower have consented in writing to such Eligible Assignee or the increase
in the Commitment of any of the Lenders, as applicable.


Section 2.17.3.       Administrative Agent Consent and Conditions to
Increase.  Administrative Agent shall not unreasonably withhold its consent to
Borrower’s request for an increase in the Maximum Commitment Amount under this
Section 2.17 provided that Borrower satisfies all of the following conditions
precedent:


(a)           No Default or Event of Default shall have occurred and remain
uncured on the Increase Effective Date (as hereinafter defined), and
Administrative Agent shall have received a certificate to that effect signed by
an officer of Borrower;


(b)           any Eligible Assignee is acceptable to Administrative Agent in its
reasonable discretion;


(c)           Borrower and each such Lender or Eligible Assignee shall have
executed and delivered to Administrative Agent supplemental signature pages to
this Agreement, which signature pages shall contain an acknowledgement and
consent to the increase in the Maximum Commitment Amount and shall otherwise be
in form and substance reasonably satisfactory to Administrative Agent (each, a
“Supplemental Signature Page”);

 
4

--------------------------------------------------------------------------------

 

(d)           Borrower shall have paid to Administrative Agent, for the account
of such Lender or Eligible Assignee, Administrative Agent and the Arranger, as
applicable, a commitment fee and/or an arrangement fee in an amount reasonably
satisfactory to Administrative Agent and Borrower;


(e)           Administrative Agent shall have sent written notice of each such
request by Borrower to the Lenders, together with notice of such Eligible
Assignee’s Commitment or such Lender’s increased Commitment, as the case may be,
and the effective date (the “Increase Effective Date”) of such increase in the
Maximum Commitment Amount as set forth on the Supplemental Signature Page; and


(f)             all requirements of this Section 2.17 shall have been satisfied.


Section 2.17.4.       Rights of Eligible Assignees.  Upon the Increase Effective
Date, and notwithstanding any contrary provision of this Agreement (a) each such
Eligible Assignee shall become a party to this Agreement, and thereafter shall
have all of the rights and obligations of a Lender hereunder, (b) each such
Eligible Assignee or Lender shall simultaneously pay to Administrative Agent,
for distribution to the Lenders whose Pro Rata Shares of the combined
Commitments of all of the Lenders have decreased as a result of the new
Commitment of such Eligible Assignee or the increased Commitment of such Lender,
an amount equal to the product of such Eligible Assignee’s Pro Rata Share (or
the increase in such Lender’s Pro Rata Share), expressed as a decimal,
multiplied by the aggregate outstanding principal amount of the Loans on the
date of determination, and (c) each such Eligible Assignee or Lender shall
thereafter be obligated to make its Pro Rata Share of Borrowings to Borrower and
shall be obligated to participate in Letter of Credit risk participations and
L/C Advances up to and including the amount of such Eligible Assignee’s or
Lender’s Pro Rata Share of the increased Maximum Commitment Amount, on the terms
and subject to the conditions set forth in this Agreement.


Section 2.17.5.       Conditions of Increase in Maximum
Commitments.  Notwithstanding any contrary provision of this Section 2.17, no
increase in the Maximum Commitment Amount will be permitted unless (a) all then
outstanding Loans constitute Reference Rate Loans, or (b) the Interest Periods
for all outstanding LIBOR Loans will expire (and any new Interest Periods for
any such LIBOR Loans will commence) concurrently with the date on which any
increase in the Maximum Commitment Amount becomes effective, or (c) Borrower
pays to Administrative Agent, for the account of Lenders, all costs arising
under Section 3.4 as a result of such increase in the Maximum Commitment
Amount.”


(j)             Section 4.1(a)(i)(2) is hereby amended and restated to read in
full as follows:

 
5

--------------------------------------------------------------------------------

 

“Such Nominated Property is operated as residential apartments, with no more
than 30% of gross revenue generated by non-residential tenants provided, that,
the portion of the Unencumbered Asset Pool Value attributable to both the
Nominated Property under this Section 4.1(a)(i)(2) and the Unencumbered
Development Property referenced in Section 4.1(a)(ii)(2) below which constitutes
Limited Residential Real Property shall not exceed ten percent (10%) in the
aggregate;”


(k)            Section 4.1(a)(ii)(2) is hereby amended and restated to read in
full as follows:


“Such Nominated Property is real property comprised of residential apartment
projects under development, with no more than 30% of the pro forma revenue of
such development expected to be generated by non-residential tenants, or in
pre-construction phases of the development process, but Completion of
Construction has not occurred or did not occur within the prior 12-month period;
provided, that, the portion of the Unencumbered Asset Pool Value attributable to
both the Nominated Property under this Section 4.1(a)(ii)(2) and the Nominated
Property referenced in Section 4.1(a)(i)(2) above which constitutes Limited
Residential Real Property shall not exceed ten percent (10%) in the aggregate;”


(l)             Section 6.14(a) is hereby amended and restated to read in full
as follows:


“Neither Borrower nor any Permitted Affiliate shall create, assume, or allow any
Lien (including any judicial lien) on any Unencumbered Asset Pool Property, and
neither Borrower nor Guarantor shall create, assume or allow any Lien (including
any judicial lien) on Borrower’s or Guarantor’s direct or indirect ownership
interests in any Permitted Affiliate, except for Permitted Liens; it being
understood and agreed by Borrower, Guarantor (as a signatory hereto in its
capacity as the general partner of Borrower), and the other parties hereto that
nothing contained in this Section 6.14 shall be deemed or construed to prohibit
Borrower and Guarantor from delivering from time to time a negative pledge
covenant substantially in the form contained in this Section 6.14 under and
pursuant to a third party credit agreement (including any institutional private
placement note agreement) to the institutional creditor or creditors party to
any such third party credit agreement (including any such private placement note
agreement).”


(m)           Section 6.14(b) is hereby amended and restated to read in full as
follows:


“Neither Borrower nor any Permitted Affiliate shall create, assume or allow any
negative pledge agreement in favor of any other Person affecting or relating to
any Unencumbered Asset Pool Property, other than a negative pledge agreement as
contemplated by Section 6.14(a) under and pursuant to a third party credit
agreement (including any third party private placement note agreement) with
institutional investors.  In addition, neither Borrower, Guarantor nor any
Permitted Affiliate (in this context, an “Obligor”) shall incur any intercompany
Indebtedness owing to Borrower, Guarantor, any Permitted Affiliate or any other
Affiliate (in this context, an “Intercompany Creditor”) that is in excess of
$3,000,000 owing by an Obligor to any Intercompany Creditor or in excess of
$10,000,000, in the aggregate, owing by the Obligors to any one or more
Intercompany Creditors, unless such Indebtedness has been subordinated in right
of payment to the full and prior repayment to Administrative Agent and Lenders
of the Obligations pursuant to a subordination agreement in form and substance
acceptable to Administrative Agent in its reasonable discretion (an “Approved
Subordination Agreement”).  Nothing contained in this Section 6.14(b) shall be
deemed or construed to prohibit Borrower and Guarantor from delivering from time
to time a subordination agreement with respect to any such intercompany
Indebtedness to other institutional investors under and pursuant to any third
party credit agreement (including any private placement note agreement)
contemplated by this Section 6.14.”

 
6

--------------------------------------------------------------------------------

 

(n)           To give effect to the increase in the Maximum Commitment Amount
hereunder, the joinder of the Additional Lender and the changes in the
Commitments of the Existing Lenders, Schedule 1.1 to the Credit Agreement is
hereby amended and replaced with Schedule 1.1 attached hereto.


3.             Loan Documents.  Except where the context clearly requires
otherwise, all references to the Credit Agreement in any other document
delivered to Lenders in connection therewith (together with the Credit
Agreement, the “Loan Documents”) shall be to the Credit Agreement as amended by
this First Amendment.


4.             Borrower’s Ratification.  Borrower agrees that it has no defenses
or set-offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Loan Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Loan
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their
terms.  Borrower hereby ratifies and confirms its obligations under the Loan
Documents and agrees that the execution and delivery of this First Amendment
does not in any way diminish or invalidate any of its obligations thereunder.


5.             Guarantor Ratification.  Guarantor agrees that it has no defenses
or set-offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Guaranty, which is in full force and
effect, and that all of the terms and conditions of the Guaranty not
inconsistent herewith shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms.  Guarantor hereby
ratifies and confirms its obligations under the Guaranty and agrees that the
execution and delivery of this First Amendment does not in any way diminish or
invalidate any of its obligations thereunder.


6.             Permitted Affiliate Ratification.  Each Permitted Affiliate
agrees that it has no defenses or set-offs against Lenders or their respective
officers, directors, employees, agents or attorneys, with respect to the Payment
Guaranty, which is in full force and effect, and that all of the terms and
conditions of the Payment Guaranty not inconsistent herewith shall remain in
full force and effect unless and until modified or amended in writing in
accordance with their terms.  Each Permitted Affiliate hereby ratifies and
confirms its obligations under the Payment Guaranty and agrees that the
execution and delivery of this First Amendment does not in any way diminish or
invalidate any of its obligations thereunder.

 
7

--------------------------------------------------------------------------------

 

7.             Representations and Warranties.  Borrower hereby represents and
warrants to Lenders that:


(a)           The representations and warranties made in the Credit Agreement,
as amended by this First Amendment, are true and correct in all material
respects as of the date hereof;


(b)           After giving effect to this First Amendment, no Default or Event
of Default under the Credit Agreement or the other Loan Documents exists on the
date hereof;


(c)           This First Amendment has been duly authorized, executed and
delivered by Borrower so as to constitute the legal, valid and binding
obligations of Borrower, enforceable in accordance with its terms, except as the
same may be limited by insolvency, bankruptcy, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights or by general
equitable principles;


(d)           The Joinder Pages to this First Amendment have been duly
authorized, executed and delivered by Guarantor and each of the Permitted
Affiliates signatories thereto; and


(e)           No material adverse change in the business, assets, operations,
condition (financial or otherwise) or prospects of Borrower, Guarantor or any of
their subsidiaries or Affiliates has occurred since the date of the last
financial statements of the afore-mentioned entities which were delivered to
Administrative Agent.


All of the above representations and warranties shall survive the making of this
First Amendment.


8.             Conditions Precedent.  The effectiveness of the amendments set
forth herein is subject to the fulfillment, to the satisfaction of
Administrative Agent and its counsel, of the following conditions precedent:


(a)           Borrower shall have delivered to Administrative Agent  the
following, all of which shall be in form and substance satisfactory to
Administrative Agent and shall be duly completed and executed (as applicable):


(i)            This First Amendment;


(ii)           Replacement Notes and the Additional Note, as more fully set
forth in Section 9 below;

 
8

--------------------------------------------------------------------------------

 

(iii)           If requested by Administrative Agent, evidence that the
execution, delivery and performance by Borrower, Guarantor and each Permitted
Affiliate, as the case may be, of this First Amendment have been duly
authorized, executed and delivered by Responsible Officers of Borrower,
Guarantor and each Permitted Affiliate, as the case may be; and


(iv)           Such additional documents, certificates and information as
Administrative Agent may require pursuant to the terms hereof or otherwise
reasonably request.


(b)           The representations and warranties set forth in the Credit
Agreement shall be true and correct in all material respects on and as of the
date hereof.


(c)           After giving effect to this First Amendment, no Default or Event
of Default shall have occurred and be continuing as of the date hereof.


(d)           Borrower shall have paid to Administrative Agent, (i) for the
account of the Lenders, an extension fee equal to Five Hundred Thousand and
00/100 Dollars ($500,000) (i.e., twenty five basis points (0.25%) multiplied by
the Maximum Commitment Amount as of the date hereof (prior to giving effect to
this First Amendment)) and any other fees required to be paid by Borrower to the
Lenders; (ii) any additional fees required to be paid by Borrower to
Administrative Agent for its benefit or the benefit of the Lenders in connection
with the Increased Commitment Amount as otherwise agreed to by Borrower and
Administrative Agent; and (iii) all other costs and expenses of Administrative
Agent in connection with preparing and negotiating this First Amendment,
including, but not limited to, reasonable attorneys’ fees and costs.


9.             Replacement and Additional Notes.  Concurrently with the
execution and delivery of this First Amendment, Borrower shall execute and
deliver (i) to each Existing Lender, a replacement Revolving Note in the face
amount of the Increased Commitment of such Existing Lender as set forth on
Exhibit A attached hereto and (ii) to the Additional Lender, a Revolving Note in
the face amount of the Commitment of the Additional Lender as set forth on
Exhibit A attached hereto, in each case in the form of Exhibit G-1 attached to
the Credit Agreement.  Such replacement Revolving Note to the applicable
Existing Lender shall evidence any outstanding Loans of such Existing Lender and
upon receipt thereof the existing Revolving Note to such Existing Lender shall
be cancelled and returned to Borrower.


10.           Joinder by Additional Lender.  Effective on the Effective Date,
the Additional Lender hereby joins in and becomes a party to the Credit
Agreement with the Commitment set forth opposite its name on Exhibit A attached
hereto, agrees to be bound by the provisions of the Credit Agreement and shall
have the rights and obligations of a Lender thereunder and under any other
document issued in connection therewith.  The Additional Lender hereby makes and
agrees to be bound by all of the terms and conditions set forth in Section
10.5(b) of the Credit Agreement as if it were an assignee of its Commitment
under the provisions of Section 10.5 of the Credit Agreement.


11.           Adjusting Payments.  As of the Effective Date, Administrative
Agent shall notify each Lender as to the adjusting payments which will be
required to be made to the outstanding Loans of each Lender in order to give
effect to the increase in the Maximum Commitment Amount and the increase to and
addition of the individual Commitments of certain Lenders pursuant to this First
Amendment so that after such adjusting payments are made each Lender’s
outstanding Loans evidenced by such Lender’s Revolving Note shall be in an
amount equal to its Pro Rata Share of all outstanding Loans.  On the Effective
Date each Lender agrees to pay to the other Lenders the amounts, if any,
specified by Administrative Agent in such notice.

 
9

--------------------------------------------------------------------------------

 

12.           Miscellaneous.


(a)           All terms, conditions, provisions and covenants in the Loan
Documents and all other documents delivered to Administrative Agent in
connection therewith shall remain unaltered and in full force and effect except
as modified or amended hereby.  To the extent that any term or provision of this
First Amendment is or may be deemed expressly inconsistent with any term or
provision in any Loan Document or any other document executed in connection
therewith, the terms and provisions hereof shall control.


(b)           Except as expressly provided herein, the execution, delivery and
effectiveness of this First Amendment shall neither operate as a waiver of any
right, power or remedy of Administrative Agent or Lenders under any of the Loan
Documents nor constitute a waiver of any Default or Event of Default thereunder.


(c)           This First Amendment constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements.


(d)           In the event any provisions of this First Amendment shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.


(e)           This First Amendment shall be governed by and construed according
to the laws of the State of California, without giving effect to any of its
choice of law rules.


(f)           This First Amendment shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns and may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


(g)           The headings used in this First Amendment are for convenience of
reference only, do not form a part of this First Amendment and shall not affect
in any way the meaning or interpretation of this First Amendment.
 
[Signatures commence on the next page]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
First Amendment to be executed by their duly authorized officers as of the date
first above written.


ESSEX PORTFOLIO, L.P.,
 
a California limited partnership
         
BY:
ESSEX PROPERTY TRUST, INC.,
   
a Maryland corporation, its general partner
           
By:
/s/ Jordan E. Ritter      
Jordan E. Ritter
     
Senior Vice President
 



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
       
By:
/s/ Nicolas Zitelli    
Nicolas Zitelli, Assistant Vice President
 



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION,
as L/C Issuer, Swing Line Lender and Lender
   
By:
/s/ Nicolas Zitelli    
Nicolas Zitelli, Assistant Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

UNION BANK, N.A.,
as Lender


By:
/s/ Thomas E. Little    
Thomas E. Little, Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

COMERICA BANK,
as Lender


By:
/s/ Casey L. Stevenson    
Name: Casey L. Stevenson
 
Title:   Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as Lender


By:
/s/ Jason R. Weaver    
Jason R. Weaver, Senior Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

US BANK, NATIONAL ASSOCIATION,
as Lender


By:
/s/ Ben Lewis    
Ben Lewis, Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

Capital One, N.A.
(successor by merger to Chevy Chase Bank, F.S.B.) as Lender


By:
/s/ Frederick H. Denecke    
Frederick H. Denecke, Vice President



[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

BANK OF THE WEST,
as Lender


By:
/s/ Irinia Galiena    
Name:  Irinia Galiena
 
Title:    Vice President
   
By:
/s/ Chuck Weerasooriya    
Name:  Chuck Weerasooriya
 
Title:    Senior Vice President

 
[Signatures Continue on the Next Page]

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender


By:
/s/ Torsten Galley    
Torsten Galley, Vice President


 
 

--------------------------------------------------------------------------------

 

JOINDER PAGE


Essex Property Trust, Inc., a Maryland corporation, as the “Guarantor” under the
Credit Agreement hereby joins in the execution of this First Amendment to make
the affirmations set forth in Section 5 of this First Amendment and to evidence
its agreement to be bound by the terms and conditions of this First Amendment
applicable to it.  The party executing this Joinder Page on behalf of Guarantor
has the requisite power and authority, and has been duly authorized, to execute
this Joinder Page on behalf of Guarantor.


ESSEX PROPERTY TRUST, INC.,
a Maryland corporation, as Guarantor


By:
/s/ Jordan E. Ritter
   
Jordan E. Ritter
 
Senior Vice President


 
 

--------------------------------------------------------------------------------

 

JOINDER PAGE


Each of the undersigned, as “Permitted Affiliates” under the Credit Agreement,
hereby joins in the execution of this First Amendment to make the affirmations
set forth in Section 6 of this First Amendment and to evidence its agreement to
be bound by the terms and conditions of this First Amendment that apply to such
Permitted Affiliate.  The party executing this Joinder Page on behalf of each of
the undersigned Permitted Affiliates has the requisite power and authority, and
has been duly authorized, to execute this Joinder Page on behalf of such
Permitted Affiliate.


PERMITTED AFFILIATES:
                       
JMS ACQUISITION LLC, a Delaware limited liability company
 
ESSEX PARK BOULEVARD, LLC, a Delaware limited liability company
                     
By:
ESSEX PORTFOLIO, L.P., a California limited partnership, its sole member
 
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
                       
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
   
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                         
By: 
/s/ Jordan E. Ritter
     
By: 
/s/ Jordan E. Ritter
     
Name: 
Jordan E. Ritter
       
Name: 
Jordan E. Ritter
     
Title:
Senior Vice President
       
Title:
Senior Vice President



[Signatures Continue on the Following Page]

 
 

--------------------------------------------------------------------------------

 
 
ESSEX BRIDLE TRAILS, L.P., a California limited partnership
 
ESSEX CHESTNUT APARTMENTS, L.P., a California limited partnership
                     
By:
Essex SPE, LLC, a Delaware limited liability company, its general partner
 
By:
Essex SPE, LLC, a Delaware limited liability company, its general partner
                       
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
   
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
               
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
   
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                         
By: 
/s/ Jordan E. Ritter
     
By: 
/s/ Jordan E. Ritter
     
Name: 
Jordan E. Ritter
       
Name: 
Jordan E. Ritter
     
Title:
Senior Vice President
       
Title:
Senior Vice President



ESSEX COLUMBUS LLC, a Delaware limited liability company
 
ESSEX MARINA CITY CLUB, L.P., a California limited partnership
                     
By:
Essex SPE, LLC, a Delaware limited liability company, its managing member
 
By:
Essex MCC, LLC, a Delaware limited liability company, its general partner
                       
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
   
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
               
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
   
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                         
By: 
/s/ Jordan E. Ritter
     
By: 
/s/ Jordan E. Ritter
     
Name: 
Jordan E. Ritter
       
Name: 
Jordan E. Ritter
     
Title:
Senior Vice President
       
Title:
Senior Vice President



[Signatures Continue on the Following Page]

 
 

--------------------------------------------------------------------------------

 
 
NEWPORT BEACH NORTH LLC, a Delaware limited liability company
 
ESSEX EUCLID LLC, a Delaware limited liability company
                     
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
 
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
                       
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
   
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                 
By: 
/s/ Jordan E. Ritter
     
By: 
/s/ Jordan E. Ritter
     
Name: 
Jordan E. Ritter
       
Name: 
Jordan E. Ritter
     
Title:
Senior Vice President
       
Title:
Senior Vice President



ESSEX BLUFFS, L.P., a California limited partnership
 
ESSEX SUNPOINTE LTD., a California limited partnership
                     
By:
Essex SPE, LLC, a Delaware limited liability company, its managing member
 
By:
Essex Portfolio, L.P., a California limited partnership, its general partner
                       
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
   
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
               
By:
Essex Property Trust, Inc.,
     
By: 
/s/ Jordan E. Ritter
   
a Maryland corporation,
       
Name: 
Jordan E. Ritter
   
its general partner
       
Title:
Senior Vice President
                         
By: 
/s/ Jordan E. Ritter
                 
Name: 
Jordan E. Ritter
                 
Title:
Senior Vice President
           



[Signatures Continue on the Following Page]

 
 

--------------------------------------------------------------------------------

 
 
ESSEX GLENBROOK LLC, a Delaware limited liability company
 
ESSEX TRACY DEVELOPMENT, INC., a California corporation
                     
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
 
By:
/s/ Jordan E. Ritter
             
Name: 
Jordan E. Ritter
 
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
   
Title:
Senior Vice President
                 
By: 
/s/ Jordan E. Ritter
               
Name: 
Jordan E. Ritter
                 
Title:
Senior Vice President
           



ESSEX BERKELEY 4th STREET, L.P., a California limited partnership
 
JAYSAC, LTD., Texas limited partnership
                     
By:
Essex SPE, LLC,
 
By:
Jaysac GP Corp., a Delaware corporation,
 
a Delaware limited liability company, its general partner
   
its general partner
                 
By:
Essex Portfolio, L.P., a California limited partnership, its sole member
                 
By: 
/s/ Jordan E. Ritter
 
By:
Essex Property Trust, Inc.,
     
Name: 
Jordan E. Ritter
   
a Maryland corporation,
     
Title:
Senior Vice President
   
its general partner
                                     
By: 
/s/ Jordan E. Ritter
                 
Name: 
Jordan E. Ritter
                 
Title:
Senior Vice President
           



[Signatures Continue on the Following Page]

 
 

--------------------------------------------------------------------------------

 
 
ESSEX VIEW POINTE, LLC, a Delaware limited liability company
             
By:
Essex Fidelity I Corporation,
   
a California corporation, its sole member
           
By:
/s/ Jordan E. Ritter
     
Name: 
Jordan E. Ritter
     
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO FIRST AMENDMENT


EXISTING LENDERS


Existing Lenders
 
Original Commitment
   
Increased Commitment
               
PNC Bank, National Association
  $ 35,000,000     $ 45,000,000  
Union Bank, N.A.
  $ 35,000,000     $ 40,000,000  
Wells Fargo, National Association
  $ 35,000,000     $ 40,000,000  
US Bank, National Association
  $ 25,000,000     $ 40,000,000  
Keybank, N.A.
  $ 20,000,000     $ 30,000,000  



ADDITIONAL LENDER


Additional Lender
 
Commitment
         
Bank of the West
  $ 30,000,000  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1 TO CREDIT AGREEMENT


LENDERS’ NAMES, COMMITMENTS AND PRO RATA SHARES




Lender
 
Commitment
   
Pro Rata Share
               
PNC Bank, National Association
  $ 45,000,000       16.3636364 %
Union Bank, N.A.
  $ 40,000,000       14.5454545 %
Wells Fargo, National Association
  $ 40,000,000       14.5454545 %
Capital One, N.A.
  $ 25,000,000       9.0909091 %
Comerica Bank
  $ 25,000,000       9.0909091 %
US Bank, National Association
  $ 40,000,000       14.5454545 %
Keybank, N.A.
  $ 30,000,000       10.9090909 %
Bank of the West
  $ 30,000,000       10.9090909 %
Total
  $ 275,000,000.00       100.00 %

 
 

--------------------------------------------------------------------------------